Title: To Thomas Jefferson from David Gelston, 9 December 1805
From: Gelston, David
To: Jefferson, Thomas


                  
                     Sir,
                     New York December 9th. 1805
                  
                  In my letter of the 15th May last I enclosed your account, amount $111.82 (which was remitted 6th June following) you no doubt observed $8.12 charged for freight paid by Ship Fabius, and none charged ⅌ the Mercury, this was an error of mine,—the $8.12 was for freight paid by the Mercury, the account of freight by the Fabius, not being presented until this day, which I have paid, $14.42.
                  Very truly, I am, Sir, your friend, and obedient servant
                  
                     David Gelston 
                     
                  
               